IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOAN CICCHIELLO,                             : No. 674 MAL 2015
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
             v.                              :
                                             :
                                             :
DEPARTMENT OF CORRECTIONS,                   :
                                             :
                   Respondent                :


                                       ORDER



PER CURIAM

     AND NOW, this 23rd day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

     Justice Eakin did not participate in the consideration or decision of this matter.